No. 14866
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1979


YELLOWSTONE PINE CO.,
                          Plaintiff and Appellant,
         VS.

BIG SKY OF MONTANA, a Corporation and
BIG SKY OF MONTANA REALTY, a Corporation,
                          Defendants and Respondents.


Appeal from:    District Court of the Eighteenth Judicial District,
                Honorable W. W. Lessley, Judge presiding.
Counsel of Record:
     For Appellant:
         McKinley Anderson argued, Bozeman, Montana
     For Respondents:
         Brown, Pepper and Kommers, Bozeman, Montana
         William L. Pepper argued, Bozeman, Montana
         Boone, Karlberg & Haddon, Missoula, Montana
         Sam Haddon argued, Missoula, Montana

                                - -            -




                                 Submitted:    December 14, 1979
                                   Decided :             0, 9 86
Mr.   J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.


        A p p e l l a n t Y e l l o w s t o n e P i n e Company ( h e r e i n Y e l l o w s t o n e )

f i l e d a c o m p l a i n t i n t h e D i s t r i c t C o u r t o f G a l l a t i n County.

The c o m p l a i n t a l l e g e d b r e a c h o f a c o n t r a c t between Yellow-

s t o n e and r e s p o n d e n t Big Sky o f Montana, I n c .                  ( h e r e i n Big

Sky).       The Honorable W.             W.    L e s s l e y h e a r d t h e c a s e on March

23, 1979.          The D i s t r i c t C o u r t found n o b r e a c h o f c o n t r a c t

and e n t e r e d f i n d i n g s a c c o r d i n g l y . T h i s a p p e a l f o l l o w e d .

        A p p e l l a n t Y e l l o w s t o n e and r e s p o n d e n t Big Sky e n t e r e d

i n t o a c o n t r a c t i n March 1970.              Y e l l o w s t o n e i s a lumber

company o p e r a t i n g a m i l l a t B e l g r a d e , Montana.                 Big Sky i s

t h e o r i g i n a l d e v e l o p e r o f t h e Big Sky S k i R e s o r t n e a r Boze-

man, Montana.            The c o n t r a c t o b l i g a t e d Big Sky t o d e l i v e r a

minimum o f o n e m i l l i o n b o a r d f e e t o f t i m b e r p e r y e a r t o

Yellowstone f o r a p e r i o d o f e i g h t y e a r s .               The c o n t r a c t

r e q u i r e d Y e l l o w s t o n e t o pay Big Sky a s e t p r i c e f o r t h e

lumber a s it was d e l i v e r e d .

        I n a d d i t i o n , t h e c o n t r a c t gave Yellowstone t h e r i g h t o f

f i r s t r e f u s a l t o p u r c h a s e a n y t i m b e r s u i t a b l e f o r lumber

m a n u f a c t u r i n g from c e r t a i n l a n d s t h e n owned by Big Sky and

r e f e r r e d t o a s t h e Corcoran l a n d s .            The c o n t r a c t r e q u i r e d

Big Sky t o n o t i f y Y e l l o w s t o n e i n w r i t i n g o f i t s i n t e n t i o n t o

s e l l a n y t i m b e r s u i t a b l e f o r lumber m a n u f a c t u r i n g from t h e

Corcoran l a n d s .         Y e l l o w s t o n e t h e n had 1 5 d a y s t o match any

o f f e r f o r p u r c h a s e o f t i m b e r Big Sky had r e c e i v e d .             If

Y e l l o w s t o n e d i d s o , Big Sky a g r e e d t o s e l l t h e t i m b e r t o

Yellowstone.            I f Y e l l o w s t o n e d i d n o t match t h e o f f e r , Big

Sky c o u l d s e l l t h e t i m b e r t o a t h i r d p a r t y .           The r i g h t o f

f i r s t r e f u s a l g r a n t e d t o Yellowstone under t h e c o n t r a c t r a n

f o r 1 5 y e a r s from March 3 , 1970.                  The p a r t i e s had t h e con-
t r a c t recorded s h o r t l y a f t e r i t s execution.

        I n May 1976, Big Sky c r e a t e d a w h o l l y owned s u b s i d i a r y
named ~ i Sky o f Montana R e a l t y , I n c .
           g                                                     (herein Realty).

R e a l t y i s t h e second r e s p o n d e n t i n t h i s c a s e .        I n J u n e 1976

~ i Sky, i n t h e p r o c e s s o f g e t t i n g o u t o f t h e s k i r e s o r t
    g

b u s i n e s s , conveyed t h e C o r c o r a n l a n d s t o R e a l t y .      Realty

a g r e e d t o i n d e m n i f y Big Sky f o r any c l a i m a r i s i n g o u t o f t h e

1970 c o n t r a c t w i t h Y e l l o w s t o n e .

        A l s o i n J u n e 1976, Boyne Mountain Lodge, I n c . , a company

c o n t r o l l e d by E v e r e t t D.    Kircher, acquired a l l t h e s t o c k of

Big Sky.        I n November 1977, R e a l t y conveyed t h e C o r c o r a n

p r o p e r t y t o Lone Peak, I n c . ,         a w h o l l y owned s u b s i d i a r y of

Big Sky.        Although t h e C o r c o r a n l a n d s w e r e t r a n s f e r r e d back

t o a w h o l l y owned s u b s i d i a r y o f Big Sky, K i r c h e r , n o t t h e

o r i g i n a l d e v e l o p e r s o f Big Sky, now c o n t r o l l e d Big Sky.

        Big Sky f u r n i s h e d Y e l l o w s t o n e w i t h no n o t i c e o f any o f

t h e conveyances o f t h e Corcoran l a n d s .                   A l l the corporations

i n v o l v e d i n t h e p u r c h a s e o f t h e l a n d s d i d , however, have

n o t i c e o f t h e c o n t r a c t between Big Sky and Y e l l o w s t o n e

c o n c e r n i n g t h e s a l e o f t i m b e r from t h e l a n d s .     Further, a l l

s u c c e s s o r s i n i n t e r e s t t o Big Sky have performed under t h e

t e r m s of t h e contract.              From J u n e 1976 t o August 1978,

R e a l t y and Lone Peak d e l i v e r e d t i m b e r t o Y e l l o w s t o n e t o

f u l f i l l t h e c o n t r a c t requirement of d e l i v e r i n g one m i l l i o n

b o a r d f e e t o f lumber t o Y e l l o w s t o n e e a c h y e a r t h r o u g h 1978.

I n t h e f a l l o f 1978, Boyne r e c e i v e d a n o f f e r t o p u r c h a s e

some t i m b e r from t h e C o r c o r a n l a n d s .         P u r s u a n t t o t h e 1970

c o n t r a c t , Boyne o f f e r e d t o Y e l l o w s t o n e t h e r i g h t o f f i r s t

r e f u s a l t o purchase t h e logs.                 Yellowstone e x e r c i s e d i t s

r i g h t and p u r c h a s e d t h e l o g s i n O c t o b e r 1978.
         Y e l l o w s t o n e r a i s e s t h e f o l l o w i n g i s s u e s on a p p e a l :

         1.     A r e t h e f i n d i n g s o f f a c t and c o n c l u s i o n s o f law

e n t e r e d by t h e ~ i s t r i c C o u r t s o i n c o n s i s t e n t a s t o r e q u i r e
                                     t

reversal?

         2.     Can l a n d s u b j e c t t o a r i g h t o f f i r s t r e f u s a l

c o n t r a c t which g r a n t s t o a p a r t y t h e f i r s t r i g h t t o p u r c h a s e

t i m b e r s u i t a b l e f o r lumber m a n u f a c t u r i n g b e conveyed t o

someone o t h e r t h a n t h e p a r t y e n t i t l e d t o t h e r i g h t o f f i r s t

r e f u s a l w i t h no n o t i c e t o t h e p a r t y w i t h t h e r i g h t o f f i r s t

r e f u s a l w i t h o u t committing a breach of c o n t r a c t ?

         Under i t s f i r s t a l l e g a t i o n o f e r r o r , Y e l l o w s t o n e p o i n t s

o u t v a r i o u s d i f f e r e n c e s i n t h e t e r m i n o l o g y u s e d by t h e

D i s t r i c t C o u r t i n t h e f i n d i n g s o f f a c t and c o n c l u s i o n s o f

law e n t e r e d i n t h i s c a s e .        F o r example, Y e l l o w s t o n e s t a t e s

t h a t F i n d i n g No. 1 r e f e r s t o " t i m b e r s u i t a b l e f o r lumber

m a n u f a c t u r i n g " w h i l e C o n c l u s i o n No. 1 u s e s t h e l a n g u a g e

"lumber s u i t a b l e f o r t i m b e r m a n u f a c t u r e . "        Yellowstone

a r g u e s i n c o n s i s t e n c i e s l i k e t h i s i n t h e judgment r e q u i r e

reversal.

        Y e l l o w s t o n e a l s o c o n t e n d s t h e c o n c l u s i o n s o f law en-

t e r e d by t h e D i s t r i c t C o u r t c o n t a i n i n t e r n a l i n c o n s i s t e n c i e s .

To s u p p o r t t h i s t h e o r y , Y e l l o w s t o n e p o i n t s o u t t h a t C o n c l u s i o n

No. I V c o n c l u d e s t h e r e h a s been no b r e a c h o f t h e 1970 con-

tract.        Y e l l o w s t o n e t h e n s t a t e s C o n c l u s i o n s Nos. V and V I

i n d i c a t e i t i s e s t o p p e d from c l a i m i n g b r e a c h o f t h e c o n t r a c t

and h a s waived a n y c l a i m f o r b r e a c h o f c o n t r a c t b e c a u s e

Yellowstone accepted s u b s t a n t i a l b e n e f i t s under t h e c o n t r a c t

a f t e r b r e a c h by r e s p o n d e n t s .    Y e l l o w s t o n e a r g u e s t h e s e con-

c l u s i o n s a r e i n c o n s i s t e n t , h o l d i n g no b r e a c h o n t h e o n e hand

and b r e a c h b u t w a i v e r and e s t o p p e l on t h e o t h e r .             y ell ow stone

contends t h i s inconsistency r e q u i r e s r e v e r s a l .
     Yellowstone's arguments challenging the findings and
conclusions entered by the District Court lack merit.
Findings and conclusions of the District Court will not be
disturbed if supported by the evidence.     Johnson v. Jarrett
(1976), 169 Mont. 408, 412, 548 P.2d 144, 147.     In deter-
mining if the evidence supports the judgment, the evidence
must be viewed in the light most favorable to the prevailing
party.    Johnson, 169 Mont. at 412.   Applying that rule to
this case, the hypertechnical allegations of error made by
Yellowstone do not warrant reversal.     Although the findings
and conclusions refer to the timber which is the center of

the controversy here in several different fashions, the
record justifies the use of different terminology.
     At trial the parties at various points referred to the

timber involved here as "green merchantable logs," "merchan-
table timber," "timber suitable for lumber manufacture," and
"logs."   These references in the record provide sufficient
evidence to support the use of the terms by the District
Court in the findings and conclusions.    This is especially
true when it is considered that all the above references
come from facts stipulated to by the parties.
     Big Sky and Realty correctly point out that the conclu-

sions entered by the District Court do not contain internal
inconsistencies.   Conclusion IV states respondents did not
breach their contract with Yellowstone.    Conclusions V and

VI state Yellowstone is estopped and has waived its right to
claim or allege breach of contract.    Conclusions V and VI do
not say the contract has been breached.    They merely hold

that even if a breach of contract had occurred, Yellowstone
had no cause of action because it accepted benefits under
the contract after the alleged breach.    This statement is
c o n s i s t e n t w i t h a s t a t e m e n t t h a t t h e c o n t r a c t had n o t been

breached a t a l l .          S i n c e n o i n c o n s i s t e n c y e x i s t s , t h e judg-

ment c a n n o t b e r e v e r s e d on t h i s b a s i s .

        ~ i Sky and R e a l t y s h o u l d a l s o p r e v a i l o n t h e second
            g

i s s u e r a i s e d by t h i s a p p e a l .      The q u e s t i o n p r e s e n t e d by t h e

second i s s u e h i n g e s on a d e t e r m i n a t i o n o f w h e t h e r t h e 1970

c o n t r a c t g r a n t e d Yellowstone a n i n t e r e s t i n t h e Corcoran

l a n d i t s e l f o r whether t h e c o n t r a c t o n l y gave Yellowstone

t h e r i g h t t o p u r c h a s e a p r o d u c t Big Sky m i g h t p r o d u c e on t h e

land.      I f Y e l l o w s t o n e o b t a i n e d a p r o p e r t y r i g h t under t h e

c o n t r a c t , s e l l i n g t h e Corcoran l a n d s w i t h o u t n o t i c e t o

Yellowstone breached t h e r i g h t of f i r s t r e f u s a l c l a u s e o f

the contract.           I f , however, Y e l l o w s t o n e o n l y r e c e i v e d t h e

r i g h t t o p u r c h a s e a p r o d u c t produced on t h e C o r c o r a n l a n d s ,

t h e 1970 c o n t r a c t c a n n o t b e c o n s i d e r e d b r e a c h e d u n l e s s t h e

p r o d u c t i s s o l d w i t h o u t g i v i n g Yellowstone t h e o p p o r t u n i t y

t o purchase t h e product.

        The problem i n d e t e r m i n i n g i f t h e 1970 c o n t r a c t g r a n t e d

Yellowstone a n i n t e r e s t i n t h e Corcoran l a n d s a r i s e s o u t of

t h e u s e o f t h e t e r m " t i m b e r s u i t a b l e f o r lumber m a n u f a c t u r -

ing" i n the contract.               When a c o n t r a c t g r a n t s a r i g h t t o

t i m b e r growing on l a n d s , t h e c o n t r a c t n o r m a l l y conveys a n

i n t e r e s t i n t h e land.      H a r t v . Anaconda Copper ~ i n i n g
                                                                           Co.

( 1 9 2 4 ) , 69 Mont. 354, 360, 222 P. 419, 421; R . M.                        Cobban

R e a l t y Co. v . Donlan ( 1 9 1 5 ) , 5 1 Mont. 58, 65-71,                      149 P. 484,

486-488.        However, when t i m b e r i s s e v e r e d from t h e l a n d , i t

becomes p e r s o n a l p r o p e r t y .        S o r e n s e n v . J a c o b s o n ( 1 9 5 1 ) , 125
Mont. 1 4 8 , 1 5 2 , 232 P.2d 332, 335.                      From t h e s e two r u l e s o f
law, it f o l l o w s t h a t i f a c o n t r a c t conveys an i n t e r e s t i n

growing trees s t i l l a t t a c h e d t o t h e l a n d , t h e c o n t r a c t
g r a n t s an i n t e r e s t i n r e a l property.             I£ t h e c o n t r a c t g r a n t s
 a n i n t e r e s t i n t h e t i m b e r a f t e r s e v e r a n c e from t h e l a n d , i t
o n l y conveys a n i n t e r e s t i n p e r s o n a l t y .

         To d e t e r m i n e when Y e l l o w s t o n e a c q u i r e d a n i n t e r e s t i n
t h e t i m b e r from t h e C o r c o r a n l a n d s , t h e t e r m s o f t h e con-

t r a c t a s a n e n t i r e t y must b e c o n s i d e r e d .       R.   M.   Cobban, 5 1

Mont. a t 65.          Viewing t h e c o n t r a c t i n t h i s f a s h i o n , Yellow-

s t o n e a c q u i r e d no r i g h t t o t h e t i m b e r u n t i l s e v e r e d from t h e

Corcoran l a n d s .         Under t h e c o n t r a c t , Y e l l o w s t o n e had a r i g h t

o f f i r s t r e f u s a l t o p u r c h a s e t h e t i m b e r i f and when Big Sky

decided t o s e l l timber i n a d d i t i o n t o t h e m i l l i o n board f e e t

p e r y e a r i t was r e q u i r e d t o d e l i v e r .       Nothing i n t h e c o n t r a c t

a l l o w e d Y e l l o w s t o n e t o compel Big Sky t o l o g t i m b e r i n

a d d i t i o n t o t h e y e a r l y requirement.            Thus, Y e l l o w s t o n e

a c q u i r e d no i n t e r e s t i n t h e t i m b e r u n t i l Big Sky d e c i d e d t o

l o g t h e t i m b e r and p u t i t up f o r s a l e .           Then, a f t e r Big Sky

had s e v e r e d t h e t i m b e r from t h e l a n d , t h e c o n t r a c t g i v e s

Yellowstone a n i n t e r e s t i n t h e timber.                  A s pointed o u t

a b o v e , a n i n t e r e s t i n t h e t i m b e r a f t e r i t i s s e v e r e d from

the land i s not an i n t e r e s t i n r e a l t y .              It only represents

an i n t e r e s t i n personal property.

        Under t h i s a n a l y s i s , Y e l l o w s t o n e o n l y had a n i n t e r e s t

i n a p r o d u c t from t h e l a n d , n o t t h e l a n d i t s e l f .          Therefore,

Big Sky a n d R e a l t y d i d n o t b r e a c h t h e c o n t r a c t by c o n v e y i n g

t h e l a n d w i t h o u t n o t i c e t o Y e l l o w s t o n e s i n c e Y e l l o w s t o n e had

no i n t e r e s t i n t h e l a n d .     The c o n t r a c t would o n l y b e b r e a c h -

ed i f t i m b e r from t h e l a n d w e r e s o l d w i t h o u t f i r s t o f f e r i n g

t h e timber t o Yellowstone.                  T h e r e i s no e v i d e n c e t h i s h a s

occurred.         On t h e c o n t r a r y , i t a p p e a r s a l l Big S k y ' s s u c c e s -

s o r s i n i n t e r e s t have honored t h e r i g h t o f f i r s t r e f u s a l

p r o v i s i o n o f t h e 1970 c o n t r a c t .     A s l o n g as t h e y c o n t i n u e t o

d o s o , Y e l l o w s t o n e h a s no c a u s e f o r b r e a c h o f c o n t r a c t

a g a i n s t Big Sky o r R e a l t y .
Affirmed.




We concur:




                .
Chief Justice